          Case 1:19-cv-01024-TCW Document 31 Filed 11/27/19 Page 1 of 2



            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             BID PROTEST


EMERGENCY PLANNING                     )
MANAGEMENT, INC.,                      )
                                       )
      Plaintiff,                       )
                                       )
                 v.                    )                  Case No. 19-1024
                                       )
THE UNITED STATES DEPARTMENT           )                  Judge Thomas C. Wheeler
OF EDUCATION,                          )
                                       )
      Defendant.                       )
                                       )
______________________________________ )


                        PLAINTIFF’S NOTICE OF APPEAL

         Notice is hereby given that Plaintiff Emergency Planning Management, Inc.

(“EPM”) appeals this Court’s October 2, 2019 Opinion and Order (ECF No. 29) and the

associated entry of Judgment (ECF No. 30) to the United States Court of Appeals for the

Federal Circuit.


Dated:    November 27, 2019                        Respectfully submitted,

                                                   OFFIT KURMAN, P.A.

Of Counsel:                                        _/s/ Edward DeLisle___________
                                                   Edward DeLisle
Joshua Duvall                                      Offit Kurman, P.A.
Matross Edwards LLC                                401 Plymouth Road
1717 K Street NW, Suite 900                        Plymouth Meeting, PA 19462
Washington, DC 20006                               267.338.1321
                                                   edelisle@offitkurman.com

                                                   Attorney of Record for
                                                   Emergency Planning Management,
                                                   Inc.



                                             -1-
         Case 1:19-cv-01024-TCW Document 31 Filed 11/27/19 Page 2 of 2



                           CERTIFICATE OF SERVICE

       I hereby certify that, on November 27, 2019, a true and correct copy of the

foregoing was electronically filed with the Clerk of Court using the Court’s Case

Management/Electronic Case Files (“CM/ECF”) system, which will send notification to

all counsel of record in this matter who are registered with the Court’s CM/ECF system.



                                                    /s/ Joshua Duvall
                                                    Joshua Duvall




                                              -2-
